United States Court of Appeals
                        For the First Circuit


No. 19-1720

                        DARRY MASON HENDERSON,

                         Plaintiff, Appellant,

                                  v.

              MASSACHUSETTS BAY TRANSPORTATION AUTHORITY,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]


                                Before

                     Torruella, Lynch, and Barron,
                            Circuit Judges.


     James R. Tewhey, with whom Michelle Carnevale was on brief,
for appellant.
     David J. Santeusanio, with whom Andrew E. Silvia and Holland
& Knight LLP were on brief, for appellee.



                          September 30, 2020
               LYNCH, Circuit Judge.     Plaintiff Darry Mason Henderson,

a    black   male   and    Massachusetts      Bay    Transportation     Authority

("MBTA")       foreman,   brought    claims     of    racial      discrimination,

unlawful     retaliation,     and    negligent       infliction    of   emotional

distress against the MBTA.          The racial discrimination claim stems

from Henderson's unsuccessful application for promotion to two

MBTA supervisor positions in September 2012.               The positions went

to two white persons who received higher interview rankings than

Henderson.       In fact, Henderson's rankings placed him nineteenth

out of the twenty candidates interviewed.               Henderson claims that

the MBTA did not select him because of his race.                  Henderson also

contends     that   the   MBTA   retaliated     against    him     by   no   longer

assigning him podium duty, a type of work assignment, because he

complained of racially motivated verbal abuse by a supervisor.

The district court granted summary judgment to the MBTA on all

three claims.

               On appeal, Henderson challenges the grant of summary

judgment on the racial discrimination and retaliation claims. Both

challenges are meritless.        We affirm.

                                       I.

A.     Facts

               Henderson began working at the MBTA as a construction

laborer in 1991.          In 1995, he was promoted to the position of

laborer foreperson, in which he led a two- to four-person crew


                                      - 2 -
that identified and fixed maintenance issues.                        He also served as

a temporary-change supervisor ("TC supervisor") from 2000 to 2005.

A   TC       supervisor     fills    in    for    a   permanent     supervisor    when   a

supervisor is absent (typically when a supervisor is on leave) or

when         a   supervisor     position     is    vacant     and   has   not   yet   been

permanently filled.                When he was a TC supervisor, Henderson

supervised carpenters, roofers, laborers, and cement finishers.

He supervised up to thirty of these employees at any given time.

During           this   time,     Henderson       unsuccessfully      applied    to   two

permanent supervisor positions.1                      In 2005, he returned to his

former role as a laborer foreperson.                       By the time he applied for

the permanent supervisor position in 2012, he had not performed

supervisory duties in seven years.                     Further, he had applied for

two permanent supervisory positions in 2005, and others were found

to be better qualified for both positions.

         1.        The Hiring Process

                   In November 2011, the MBTA posted openings for two

permanent           supervisor       positions        of     Building     and    Station

Maintenance.            The "minimum entrance requirements" ("MERs") for the

positions included: a high school diploma or GED; at minimum five

years'           work   history    in     building     and    equipment    maintenance;



         1During the same period, Debra Gilcoine was promoted to
one of these permanent supervisor positions. She was promoted to
superintendent three to four years later.


                                             - 3 -
supervisory experience; the ability to use Word, Excel, Database,

PeopleSoft, or Mainframe applications; effective organizational

skills;    and    passing   a   Criminal      Offender       Record    Information

("CORI")    check,     background      check,     and        medical     screening.

According to the longstanding practice of the MBTA, which it

uniformly applies, the MERs fell into two categories: those that

an application and resume must demonstrate for an applicant to

receive an interview, and those that are not required for an

interview but that an applicant must have to receive the job.                    An

applicant need not demonstrate the ability to use the computer

applications listed in the computer skills MER to receive an

interview, as it fell into the latter category.                Two of the listed

computer applications were proprietary to the MBTA and outside

applicants were not expected to know those programs.                   A temporary

hiring freeze at the MBTA delayed the hiring process for the

permanent supervisor positions.

            Before   restarting       the   hiring   process      the     following

summer, Steven Emde, an MBTA human resources ("HR") staffing

manager,    met    with     current     employees       to     recruit    internal

applicants.2      Both Henderson and Gilcoine were at this meeting.


     2    Emde began working at the MBTA in 1998 as an HR
representative.   Before that, he had worked as both an adjunct
professor at Bridgewater State College and at MVP Sports from 1995
to 1997. In 2007, Emde was promoted to senior HR generalist. In
2009, he was promoted to manager of staffing. As the manager of
staffing, he oversaw the work of HR generalists. Throughout his


                                      - 4 -
After Gilcoine told Henderson she would be on the positions'

selection committee, Henderson expressed to Emde his concern that

Gilcoine's longtime friendship with one of the other applicants,

painter   foreperson   Bernadette    Higgins,    would   make   Gilcoine's

participation    unfair.      Emde    notified     his   superior    about

Henderson's concern and they removed Gilcoine from the committee.

Emde did not notify any other members of the committee or anyone

else involved in the hiring process about Henderson's concern.

           On September 5, 2012, the permanent supervisor positions

were reposted.     The application form for the positions asked

roughly twenty questions, including about an applicant's personal

information, education and skills, work history, past or current

work at the MBTA, and professional references.           The application

form's "Availability & Eligibility" section asked specific yes-

or-no questions about whether the applicant could work all days

and all shifts, was at least eighteen years old, and was "legally

eligible" to work in the United States.         The "Education & Skills"

section included space for the applicant to list any schools the

applicant had attended, and stated "Please list any additional

education or training relevant to this position" and "Please list

other skills, including computer or language skills, that are

relevant to this position."


time at the MBTA, Emde screened resumes, made job postings, and
conducted interviews.


                                - 5 -
               To decide whom to invite to interview, Emde considered

four    MERs:     high   school      diploma/GED,         relevant     work    history,

supervisory       experience,         and,     for     internal        applicants,     a

satisfactory work record for the past two years.                       At this point,

Emde    did    not    consider       the   effective       organizational       skills,

computer       skills,   CORI       check,     background        check,   or    medical

requirements MERs.         Emde reviewed the applications for the four

screening MERs to decide whom to invite for an interview.                            For

certain MERs, like the computer skills MER, no answer was required

by the form.         The applicants were free to leave certain sections

unrelated to the four screening MERs unanswered, like the other

relevant skills "including computer or language skills" section.

The application did not ask applicants to answer whether they met

the    computer      skills   MER     or     which   of    the    relevant      computer

applications they had the ability to use.

               The applications and resumes of the selected applicants

were    made    available      to    the     selection      committee     before     the

interviews.       The committee was given a scoring sheet with the

questions to be asked.           This was longstanding MBTA practice and

was uniformly applied.          Each member of the committee used the same

form, which required each member to post numeric scores for the

candidates' answers to each question.                     Emde also provided the

selection      committee      with    an     "answer      key"    to   the     interview

questions, which expressly focused on many of the MERs, including


                                           - 6 -
the effective organizational skills and computer skills MERs.             The

answer key provided the interviewers with the same important

elements to look for in the candidates' answers, which allowed the

committee to take a more objective approach in its scoring.

             One   hundred    nineteen   people    applied    for   the   two

positions,    including      Henderson   and   Higgins.      Higgins   listed

Gilcoine as a reference.       William Melchionda, a white male who had

not worked for the MBTA but had twenty years of construction and

building maintenance experience, also applied.3              Melchionda did

not fill in the section of his application regarding "other skills,

including computer or language skills, that are relevant to this

position."

             Twenty-three applicants were invited to interview, of

whom twenty accepted.        The selection committee interviewed these

twenty applicants over the course of six days from November 28,

2012, to December 18, 2012.        The committee was composed of Emde;

John Martin, a supervisor in the electrical power department; and

Andrew Baker, an engineering and maintenance director.4             All three

are white men.       Emde has served on a couple hundred selection


     3    Melchionda listed Bill Perez, the head of the MBTA's HR
department, and Perez's brother as references. Perez never spoke
with anyone involved in the selection process and the selection
committee did not discuss Perez's inclusion as a reference.
     4    Emde testified that a selection committee typically
comprises, at minimum, one HR representative and one or more
members of the department of which the position is a part.


                                    - 7 -
committees.    Over the course of his career at the MBTA, Martin has

served on the selection committee in twenty to thirty interview

processes.     At that time, Martin had about fourteen years of

supervisory    experience    at   the    MBTA.      In   consequence,        Martin

understood the duties and necessary qualifications of an MBTA

supervisor.     It was his understanding that the hiring/promotion

decision would be based solely on the candidates' interview scores.

This committee interviewed Henderson and Higgins on November 28,

Melchionda on December 4, and the seventeen other candidates during

the interview period.        Of these seventeen other candidates, two

were black, one was Asian, and the rest were white.

             MBTA policy states that the committee members ask each

applicant a set of uniform questions and each committee member,

using guidelines developed by HR, assigns a numerical score to the

applicant's    response   to   each     question.        During       each   of   the

candidate's     responses,     the    interviewers       take     notes.          The

interviewers    typically    record     the   scores     for    the    candidate's

responses at the end of each interview.           Generally, the members of

the committee do not discuss the applicants or their answers with

each   other   before   recording       scores.     Under       its    policy     and

longstanding, uniform practice, the MBTA hires the applicant(s)

with the highest scores, unless an applicant fails a background

check or medical screening.




                                     - 8 -
              Before the final hiring decision is made, HR sends a

summary of the hiring process and the resumes of the recommended

hires to the MBTA's Office of Diversity and Civil Rights ("ODCR"),

which must approve any new hire.           The ODCR reviews information on

the demographics of the applicants, the application process, and

the resumes of the recommended candidates.                 It will stop the

application process if it is not comfortable with the way the

process is proceeding.        There is no evidence that the MBTA did not

follow its uniform policy and practice, and evidence that it did.5

              Henderson received a total cumulative score of 117, with

a sixty-one from Martin and a fifty-six from Emde, and so had the

second-lowest combined score of the entire group of applicants.

At least one black candidate received higher scores than Henderson

did.       Eighteen of the nineteen other candidates received higher

scores.      Higgins, who is white, had the highest score: Martin gave

her a ninety-four and Emde gave her a ninety-three.6

              Higgins   had   supervised    far   larger    groups   of   MBTA

employees than Henderson had and she had done so more recently as


       5  Emde and Martin testified that the MBTA followed this
uniform policy and practice. Sayten Patel described the interview
process and scoring just as the MBTA has described it was used.
There is no contrary evidence.
       6  Baker gave all but one applicant very low scores and,
after HR discovered that Baker's subordinate had recommended that
applicant, HR removed Baker's scores from the hiring calculations.
The removal of Baker's scores did not affect Henderson's ranking
with respect to the other candidates.


                                    - 9 -
a TC supervisor.         Emde considered Higgins's responses to be "the

best    among   those     interviewed    and    substantially        better   than

Henderson's responses."

             For example, interview question two asked the candidate

to "tell us about your experience managing large maintenance and/or

construction projects" and "what your responsibilities were during

these projects."     In response, Higgins stated that she had managed

multiple MBTA paint shop shifts for the past decade and had

personally managed the MBTA's Revive & Guide program and its fifty-

four employees while ensuring it was completed on time.

             As another example, question nine asked: "Have you ever

had    to   discipline    an    employee?      Please   tell    us    about   your

experience in handling employee discipline and include in your

answer if the discipline was defined by a union agreement."

Higgins spoke about her investigation of an employee's attendance

policy violation in which she followed union procedures and issued

the employee a written warning.

             Melchionda had the next highest score, with scores of 92

from    both    Martin    and    Emde.      Melchionda    had    supervised      a

significantly larger group of employees than Henderson had: sixty,

rather than thirty.        His supervisory experience was not only more

significant but more recent.         Melchionda had independently managed

complex construction projects and had experience with managing a

unionized crew.


                                     - 10 -
            In response to question two, Melchionda gave a detailed

explanation of his supervision of sixty employees in a unionized

production and manufacturing facility, his management of a $1.5

million roofing project, and his experience leading a thirteen- to

twenty-eight-person crew that maintained twenty-one properties.

As   to   question    nine,   Melchionda       spoke    about   his    experience

supervising     unionized     labor     with    the    progressive     discipline

outlined   in   the   union    contract,       and    his   conflict   resolution

preferences.

            Question four of the interview asked:

            Please tell us about your computer skills?
            [sic] Have you ever used and [sic] Asset
            Management system? What would be the value of
            having a computerized system that tracks the
            status of needed repairs?

This question was, in effect, composed of two questions: The first

question addressed a candidate's computer skills and experience

with an Asset Management system.          The second question addressed a

candidate's views on and understanding of a computerized repair-

tracking system.      Only the first question was covered by a MER.

Martin and Emde each gave Henderson a score of four and Melchionda

a score of seven for question four.            The committee notes show that

Henderson's     response      focused    on     his    experience      with   word

processing software and "Blue Zone" software and he mentioned that

a computerized system would "overcome gaps to get trades together."




                                      - 11 -
The notes also imply that he repeatedly stated that such a system

"would be great."

               The notes show that Melchionda stated he had "minimal

[computer] use [at] this time," but had "operational exp[erience]"

using computer systems with maintenance logs and work orders.                         The

notes also state that Melchionda used a computer at home and

"everyday."        As to the second computer question, the notes reflect

that Melchionda stated that a computerized system would "save[]

time," be "more efficient," and "keep records."

               After scoring the applicants, HR contacted David Benson,

one of Melchionda's references.                 Benson said: "[Melchionda's] been

gone    for    a    long   time    and    was    my   foreman.    He     moved   on    to

better/greener pastures.            Got to go now."

               In January 2013, the selection committee recommended

Higgins and Melchionda for the positions, as they had the highest

scores.        Its recommendation was referred to the ODCR, which

approved of hiring Melchionda and Higgins.                   In February, Higgins

and Melchionda were informed that they had received the positions.

On February 28, Henderson was told that he was not selected.                           He

has continued in his same role at the MBTA and Melchionda is now

his supervisor.           After Melchionda was hired, Henderson taught him

about    the       MBTA    and    its    policies,     procedures,     and   internal

proprietary         computer      system.         Melchionda     later     stated      at




                                          - 12 -
deposition that the MBTA-specific computer applications Henderson

taught him were "all very basic" and not hard to learn.

     2.     The Retaliation Claim

            On October 12, 2012, the MBTA did not assign Henderson

to "podium duty," and instead chose another laborer foreperson.

Those assigned to podium duty help set up the podium and speakers

for government officials giving speeches.     The duty often results

in overtime pay.   The union steward typically decides who receives

such duties, but Gilcoine had some influence over the assignment.

Henderson had worked podium duty for the five years before October

2012 but has not been assigned it since.      He has, however, been

assigned other overtime duties at the same rate as podium duty

since October 2012.     Podium duty also does not always result in

overtime pay.

            Henderson claims that Gilcoine yelled at him for using

an MBTA computer in Charlestown to fill out paperwork on January

31, 2013.   Specifically, he states that Gilcoine yelled: "Get out

of the office, Darry.   I don't want you in there."   Other employees

often used this office as well. Henderson claims that he discussed

this incident with Sayten Patel,7 a deputy director in their

department, about a week later.         Henderson mentioned that he


     7     Patel knew Henderson wanted to be a supervisor, and
testified that he was "trying to help . . . Henderson develop his
skills so that he would be a viable candidate for the [supervisor]
position."


                               - 13 -
thought it was due to his race.    He claims that Patel said he would

speak to Gilcoine about the incident.       Gilcoine testified that

this incident never occurred and Patel testified that he and

Henderson never spoke about the incident.

     3.     The MCAD Complaint

            On September 20, 2013, Henderson filed a charge of

discrimination and retaliation with the Massachusetts Commission

Against Discrimination ("MCAD").    The Equal Employment Opportunity

Commission sent Henderson a right to sue letter on August 4, 2017.

B.   Procedural History

            On October 26, 2017, Henderson sued the MBTA in the U.S.

District Court for the District of Massachusetts.         He alleged

racial discrimination in violation of Title VII, retaliation in

violation of Title VII, and negligent infliction of emotional

distress.    After discovery concluded, the MBTA moved on February

8, 2019, for summary judgment on all counts.       Henderson opposed

summary judgment on the discrimination and retaliation claims, but

conceded that the claim for negligent infliction of emotional

distress was meritless.

            Henderson argued that the MBTA hired both Higgins and

Melchionda instead of him because of his race and that the MBTA's

stated reliance on the interview scores to make the hiring decision

was pretextual.    Henderson also argued that, in response to his

complaint to Patel, Gilcoine retaliated against him by no longer


                                 - 14 -
assigning him podium duty.              The district court concluded both

arguments were meritless.           The district court reasoned that,

although it read the record as showing that Henderson may have had

better computer skills and that there was some subjectivity in the

interview process, the MBTA's use of the highest scores after the

interviews    was    not   shown   to    be    pretextual.        The    court   also

concluded     that    Henderson    did        not   offer   any    evidence      that

discrimination motivated the hiring decision.

             The district court concluded that the retaliation claim

was   meritless      because   Henderson        could   not   prove      causation:

Henderson was taken off podium duty five months before he allegedly

complained of the computer incident with Gilcoine.                         Although

Henderson argued that his continued denial of podium duty was

retaliatory, he provided no evidence that either the union steward

or Gilcoine knew of his alleged complaint to Patel.

             On July 16, 2019, Henderson appealed.

                                        II.

A.    Standard of Review

             We review the grant of summary judgment de novo. Theidon

v. Harvard Univ., 948 F.3d 477, 494 (1st Cir. 2020).                    "We view the

record in the light most favorable to the nonmoving party and make

all reasonable inferences in that party's favor." Johnson v. Univ.

of P.R., 714 F.3d 48, 52 (1st Cir. 2013) (citations omitted).                     In

opposing summary judgment, the plaintiff bears the burden of


                                    - 15 -
producing evidence sufficient to rebut the defendant's arguments

but cannot rely on "conclusory allegations, improbable inferences,

. . . or rank speculation."             Theidon, 948 F.3d at 494 (quoting

Ahern v. Shinseki, 629 F.3d 49, 54 (1st Cir. 2010)).                   Similarly,

the    plaintiff's    "subjective       belief    of   discrimination     is   not

sufficient to withstand summary judgment."                Tyree v. Foxx, 835

F.3d 35, 42 (1st Cir. 2016).

B.     Henderson Has Not Shown Pretext and Discriminatory Motivation
       as to the Hiring/Promotion Decision

            Henderson argues he has produced sufficient evidence to

get to a jury on his claim that he was denied a promotion based on

his race.   Henderson provides no evidence to support his assertion

that the MBTA deviated from its policy in that he would not have

been given an interview had he left blank the computer skills

portion of the application form.                 He argues an inference of

discrimination       can   be   drawn   from     the   decision   to   interview

Melchionda despite Melchionda leaving blank the question as to the

computer skills on the application form, and from the higher scores

given to Melchionda on that particular question after Melchionda

explained his computer abilities at the interview. He acknowledges

that he has no direct evidence that any member of the interviewing

team or the reviewing team was motivated by racial animus against

him.   His argument, in essence, is that because he was a long time

MBTA employee who had five years of experience as a TC supervisor




                                    - 16 -
ending some six to seven years before, the MBTA's decision not to

promote him must have been racially motivated.               He supports this

contention with evidence not specific to him or to the promotion

process used here, but to what he characterizes as a sorry history

of racism at the MBTA.       He does not respond to the MBTA's argument

that even if Henderson had been given a higher score on that

question, Henderson still would not have received the promotion

given his being next to last on the scores.

               Henderson's claim relies on indirect evidence, and so we

apply    the    McDonnell   Douglas     burden-shifting    test.      McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973); see also

Thompson v. Coca-Cola Co., 522 F.3d 168, 176 (1st Cir. 2008).

Henderson first bears the burden of establishing a prima facie

case. To do so, he must show that (1) he is a member of a protected

class, (2) he was qualified for the position to which he applied,

(3)     he   was   not   hired,   and    (4)   an    applicant   with   similar

qualifications received the position.               See Goncalves v. Plymouth

Cty. Sheriff's Dep't, 659 F.3d 101, 105 (1st Cir. 2011).

               The burden of production then shifts to the MBTA, which

must     "present    a   legitimate,     non-discriminatory        reason"   for

choosing Melchionda over Henderson.            See Thompson, 522 F.3d at 176

(quoting Quiñones v. Houser Buick, 436 F.3d 284, 289 (1st Cir.

2006)).




                                      - 17 -
          If the MBTA satisfies this burden, Henderson must "show

by a preponderance of the evidence that the [MBTA's] proffered

reason is pretextual and that the actual reason for [not promoting

him] is discriminatory." Johnson, 714 F.3d at 54; see also Pearson

v. Mass. Bay Transp. Auth., 723 F.3d 36, 40 (1st Cir. 2013)

(Souter, J.) ("To defeat summary judgment, [the plaintiff] must

offer 'some minimally sufficient evidence, direct or indirect,

both of pretext and of [the MBTA's] discriminatory animus.'"

(second alteration in original) (second emphasis added) (quoting

Acevedo-Parilla v. Novartis Ex-Lax, Inc., 696 F.3d 128, 140 (1st

Cir. 2012))).   To show pretext, Henderson must do more than just

allege he was more qualified: "[I]n the absence of strong objective

evidence (e.g., test scores), proof of competing qualifications

will seldom, in and of itself, be sufficient to create a triable

issue of pretext."    Rathbun v. Autozone, Inc., 361 F.3d 62, 74

(1st Cir. 2004).   He has not met this burden.

          Henderson   independently    has   not   met   his   burden   to

produce "evidence . . . permit[ting] a factfinder reasonably to

infer that unlawful discrimination was a determinative factor in

the [MBTA]'s decision."   Feliciano de la Cruz v. El Conquistador

Resort & Country Club, 218 F.3d 1, 8 (1st Cir. 2000).          Henderson

must show that the MBTA's motivation was "unlawful," not merely

"inappropriate."   Ahmed v. Johnson, 752 F.3d 490, 498 (1st Cir.

2014).


                              - 18 -
            As we often do, "[w]e . . . 'bypass the prima facie case

issue,'" and get to the question of whether Henderson's evidence

of pretext is sufficient.         Luceus v. Rhode Island, 923 F.3d 255,

258 (1st Cir. 2019) (first alteration in original) (quoting Cham

v. Station Operators, Inc., 685 F.3d 87, 95 (1st Cir. 2012));

accord Espinal v. Nat'l Grid NE Holdings 2, LLC, 693 F.3d 31, 35

(1st Cir. 2012).

            The MBTA's stated reason for not hiring Henderson was

that he "performed poorly on the interview -- so poorly that his

scores   placed    him    19th   of   the    20    candidates   to   receive   an

interview."    The MBTA said that it followed its "hiring practices"

and selected Melchionda and Higgins because they "received the top

two scores of all interviewees."               Henderson concedes that his

interview score was ranked nineteenth of twenty and that Higgins's

and Melchionda's scores were the two highest. The MBTA also stated

that "Melchionda's and Higgins's high interview scores reflect

their    better    qualifications      and     that   they   more    effectively

communicated      their   experience     and      credentials."      The   record

supports    this     legitimate,       nondiscriminatory        reason,     which

satisfies the MBTA's burden of production.              See Hicks v. Johnson,

755 F.3d 738, 744, 746-47 (1st Cir. 2014).                   Henderson has not

produced sufficient evidence that this nondiscriminatory reason

was pretextual to avoid summary judgment.




                                      - 19 -
     1.   The MBTA Did Not Apply a Racially Differential Criteria
          as to the Computer Skills MER

          Henderson first argues that the MBTA applied racially

discriminatory standards to Melchionda's benefit throughout the

hiring/promotion   process.8         He     contends   that    Melchionda's

application did not satisfy the computer skills MER so Melchionda

should not have received an interview.          Henderson also argues that

Melchionda's interview responses did not show he had the requisite

computer skills, that he did not satisfy the computer skills MER,

and so should not have been eligible to be hired.                 Henderson

asserts that the MBTA applied different standards as to the

computer skills MER and did so because Melchionda is white.               For

several reasons, these arguments lack merit.

          The   MBTA   did   not   apply    a   differential   standard    by

inviting Melchionda to interview.            Henderson contends that an

applicant must meet all of the MERs to receive an interview.              The

record refutes this assertion.

          An applicant only needs to meet some of the MERs to

receive an interview.        The MBTA had a consistent policy and


     8    Henderson's complaint alleges that he was more qualified
than both Higgins and Melchionda and they were afforded disparate
treatment because of their race. But on appeal, Henderson argues
only that he was more qualified than Melchionda and the MBTA
applied different rules to Melchionda due to his race. Henderson's
claim based on Higgins's selection has therefore been dropped on
appeal. Nonetheless the process used in the decision to promote
her is relevant to and supports the MBTA's position, and refutes
Henderson's claim of differential treatment based on race.


                                   - 20 -
practice of using some MERs for one reason and others for a

different reason to be satisfied only before final hiring.    Some

MERs were listed to provide notice to applicants that certain

skills were requirements of the job and that, to carry out the

job, a successful candidate might need to use the skills listed.

These MERs informed applicants that, even if they received an

interview, they would still need to meet those MERs to be hired.

Henderson also admits that the interview process was as the MBTA

described it, in that some MERs would be assessed after the

decision to extend an interview offer.   The questions in which an

applicant might choose to address certain MERs, including the

computer skills MER, were not required to receive an interview.

Melchionda receiving an interview without answering the question

related to relevant computer skills does not evidence pretext.9




     9    Our review is de novo and, save the district court's
conclusion that Henderson did not show pretext, we do not credit
or agree with the district court's characterizations of the
evidence or find its conclusions supported by the record.
          There is no basis to question, as the district court
seemingly did, the MBTA's explanation that only some of the MERs
determine whether an applicant receives an interview, and the
computer skills MER is one of those. The district court stated:
"It is hard to understand why someone who left an answer blank on
a minimum required job skill was given an interview . . . ." The
record does not support the court's language.
          The district court also treated all interview scoring
together as a subjective evaluation, and that was an error. That
some of the interview criteria were more subjective than others
does not alter the fact that Melchionda objectively had more
experience than Henderson and met the MERs.       Having met the

                             - 21 -
            Further,     because   Emde   did     not    screen    any    of   the

applicants for the computer skills MER, Henderson's contention

that the MBTA applied a different screening standard to white

applicants is entirely unsupported.           There is no evidence that the

MBTA followed a different policy about not considering this MER as

to   any   other   candidate   and    certainly    no    evidence    of    racial

differentiation.10

            The MBTA also did not apply a differential criteria by

hiring Melchionda, as the committee reasonably found that his

interview    responses    satisfied    the    computer    skills    MER.       The

selection    committee    described     Melchionda      as   stating      he   had

"minimal [computer] use at this time" but had (1) "operational

exp[erience] on [a] P.C." filling out "work orders" and "logs,"



objective criteria at issue, the committee could reasonably
conclude that Melchionda was qualified to get the job.
      10  Henderson argued for the first time at oral argument
that a provision of the application required that Melchionda be
disqualified for not signing the "Notification & Agreement"
section of the application. Henderson then contended that this
showed racially differential treatment of Melchionda's job
application.    But Henderson did not argue this point to the
district court or in his initial brief to this court, and so has
doubly waived it.    Arrieta-Gimenez v. Arrieta-Negron, 859 F.2d
1033, 1037 (1st Cir. 1988); Pignons S.A. de Mecanique v. Polaroid
Corp., 701 F.2d 1, 3 (1st Cir. 1983).
          Moreover, Martin testified that, in his experience, it
was "not unusual" for this portion of the application to be
unsigned. Emde testified that there was no requirement that an
applicant sign this section. Henderson admitted that both of these
statements were true and has not introduced any evidence that
rebuts these statements.



                                     - 22 -
(2) used a computer at home, and (3) used a computer "everyday."

(Emphasis added.)       There is no evidence in the record that the

committee could not reasonably find these three statements to

satisfy the computer skills MER or that the committee's acceptance

of these statements as satisfying the MER was racially motivated.

The committee reasonably inferred that Melchionda had the ability

to   use   Word,    Excel,    Database,    PeopleSoft,     or    Mainframe

applications.

           There is no evidence of a differential criteria applied

to   Melchionda    in   determining   whether   he   satisfied   the   MERs

necessary to progress in the hiring/promotion process.            Further,

the record contains no evidence of a differential criteria that

suggests any racial considerations.

      2.   The Interview Process Does Not Evidence Pretext for
           Racial Discrimination

           Henderson next attacks the interview process on which

the hiring/promotion decision was solely based. The MBTA, however,

may rely on interview scores in its hiring/promotion decisions.11

In Martinez-Burgos v. Guayama Corp., 656 F.3d 7 (1st Cir. 2011),

we concluded that an employer may hire solely based on candidates'



      11  This reliance on interview scores rebuts Henderson's
waived argument that David Benson's neutral recommendation for
Melchionda shows pretext, as the recommendation could not impact
the interview scores and, as Emde testified, the MBTA mainly used
references to "verify dates of employment." See United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990).



                                 - 23 -
interview scores and that "better interview scores" may reflect an

individual's     superior   qualifications.12       Id.   at    13;    see   also

Goncalves, 659 F.3d at 107 (concluding that a candidate's lower

interview scores reflected her inferior qualifications); Prescott

v. Higgins, 538 F.3d 32, 40-41 (1st Cir. 2008) (holding that an

employer can judge a candidate's qualification through interview

questions alone).        The record shows that the interview scores

reflected     the   candidates'   qualifications,    as   the    two    highest

scoring candidates were more qualified than Henderson.

              Like the defendant in Hicks v. Johnson, the MBTA "took

pains to standardize the interview process as well as record and

quantify the candidates' performance on a uniform scale."                    755

F.3d at 747.        The MBTA asked the "same . . . questions" of the

candidates, worded the questions "broadly . . . as to provide [a

candidate] with ample running room to tout her qualifications and

experience," and provided the selection committee with an answer

key.    Id.   Henderson admits that the committee asked him the same

questions as the other candidates and that the interview was thirty

to forty minutes long (ample time for Henderson to describe his




       12 Henderson never argued in his brief to this court that
his nonselection despite his supervisory experience is evidence of
pretext and so he has waived such an argument. Pignons S.A. de
Mecanique, 701 F.2d at 3.



                                   - 24 -
qualifications and experience).13   The ODCR review also provided

another check on the interviewers' decision.      "In essence, the

[MBTA] made the subjective part of the [hiring/]promotion process

as objective as possible . . . [and] on this record, these measures

do preclude any reasonable inference that the interview process

was evidence of pretext."   Id.

          Relying solely on interview scores also does not, as

Henderson contends, violate MBTA Policy and Procedure 2.2, which

defines the MBTA's hiring policy and the procedures to be used in

the MBTA's "Hiring and Selection Process."   Nothing in this policy

forbids the procedure the committee used and Henderson admits this.

His argument is that it should.

     3.   Henderson Alleges a Scoring Inconsistency that Does Not
          Exist and Which Still Would Not Support an Inference of
          Pretext for Racial Discrimination

          Henderson alleges a single inconsistency between his and

Melchionda's interview scores and the committee notes which, he

argues, "impl[ies] that the proffered reason offered by the [MBTA]

was pretext."   The alleged inconsistency is that, although each

interviewer scored Melchionda three points higher than Henderson



     13   Henderson's only dispute with the answers listed for him
in the interview notes is that he contends they are incomplete, as
he asserts he spoke for two to three minutes for each question and
so said more in each response. He cannot, however, identify any
specific inaccuracy or omission in the answers listed for him in
the notes.    This unsupported contention does not lessen the
objectivity of the interview process.


                              - 25 -
on the computer skills question, according to the district court,

the committee's notes show that Melchionda "described his computer

skills    as    'minimal'"   and   that    Henderson     "had   more   computer

experience."       For several reasons, we reject this argument.

               Henderson   did   not    raise    this   argument    before   the

district court and does not sufficiently develop this argument.

In consequence, he has waived it.               Arrieta-Gimenez, 859 F.2d at

1037; Zannino, 895 F.2d at 17.14

               Not only did Henderson waive this argument, but it is

without merit because there is no inconsistency in the interview

scoring.       The district court's reading of the record, in which it

stated it found an inconsistency, was erroneous.                   The district

court described the committee notes as stating that Melchionda

"described his computer skills as 'minimal,'" when, in fact, they

show that Melchionda stated he had "minimal [computer] use [at]

this time."        (Emphasis added.)       There is no indication in the

interview notes or elsewhere in the record that Melchionda lacked

the computer skills required by the MER.                The district court's



     14   The dissent now argues that Henderson preserved this
challenge when his counsel stated in oral argument before the
district court that there was "a different set of standards as to
how the interview answers are 'scored' between African-American
and white candidates."     Counsel's conclusory remarks at oral
argument are not sufficient to preserve the issue. An argument
"not fully developed below" is waived. Ryan v. Royal Ins. Co.,
916 F.2d 731, 734 (1st Cir. 1990); see also In re Olympic Mills
Corp., 477 F.3d 1, 17 (1st Cir. 2007).


                                       - 26 -
conclusion    that    "Henderson   had     more   computer    experience     than

Melchionda"     is     similarly   unsupported.         The     notes   detail

Melchionda's "operational exp[erience]" with computer systems and

his use of a computer "everyday" at home.            According to the notes,

Henderson's response, in contrast, focused more on word processing

skills and having taken a word processing class but does not show

any particular expertise in word processing or other applications.

The notes do not show that Henderson's computer skills were

superior to Melchionda's.15

             Second, the committee's scores also reflect Henderson's

and Melchionda's responses to the second computer question: "What

would be the value of having a computerized system that tracks the

status of needed repairs?"          According to the committee notes,

Henderson    repeated    that   such   a    system   "would    be   great"   and

mentioned that it would "overcome gaps to get trades together,"

while Melchionda stated that such a system would "save[] time," be

"more efficient," and "keep records."             Henderson testified that,

although he believed he said more in response to this second

question, he could not recall what more he might have said.                   The

notes of each of the interviewers do not in any sense purport to

be verbatim.         They are simply notes, not purporting to be a


     15   Henderson asserted for the first time at oral argument
that he "had a number of certificates from the MBTA relative to
his computer training." Henderson's brief does not mention these
certificates nor are they in the committee notes or the record.


                                   - 27 -
complete recounting of everything said in the interview.                Further,

the notes as to each of the candidates are consistent in merely

being notes.16

            There is no evidence that the committee's assignment to

Melchionda of a higher score as to computer skills was either error

or,   if   error,    that    the    error   was   racially   motivated.      The

interviewers reasonably found Melchionda's operational experience

with computers to outweigh Henderson's word processing skills.

Further,    Melchionda's      response      to    the   second,    "computerized

system" question was more detailed.               Weighing these experiences

and   responses,     the    interviewers     reasonably    gave    Melchionda   a

higher score.       See Hicks, 755 F.3d at 746 ("Weighing the value of

[two interviewees' different types of] experience required the

interview panel to make a judgment that it was entitled to make.").

We are left with Henderson's bald assertion that he was more

qualified than Melchionda, which cannot support an inference of

racial discrimination.17           Tyree, 835 F.3d at 42.         Tellingly, the



      16  The notes do not reveal whether Melchionda informed the
committee he had skills in Microsoft Office and Excel, although he
did in deposition taken by plaintiff's counsel state he had those
skills.
      17  The   MBTA  need   not   consider  other   evidence   of
qualifications and we do not "sit as super personnel departments,
assessing the merits -- or even the rationality -- of [the MBTA's]
nondiscriminatory business decision[]" to use such a process.
Goncalves, 659 F.3d at 107 (quoting Mesnick v. Gen. Elec. Co., 950
F.2d 816, 825 (1st Cir. 1991)).



                                      - 28 -
district court also found no evidence of racial discrimination,

despite its reservations about the three-point score difference

between    Melchionda   and   Henderson.   Further,   even    assuming

dubitante that a reasonable factfinder could read the committee

notes as warranting a higher computer score for Henderson, such a

reading would not create a triable issue of material fact.

           First, even under Henderson's proposed reading of the

record, the committee's notes and computer skills scores "are not

so inconsistent as to be unworthy of credence, which is the test."18

Echevarría v. AstraZeneca Pharm. LP, 856 F.3d 119, 136 (1st Cir.

2017) (internal quotation marks omitted) (quoting     Collazo-Rosado

v. Univ. of P.R., 765 F.3d 86, 94 (1st Cir. 2014)).

           Second, Feliciano de la Cruz v. El Conquistador Resort

and Country Club, 218 F.3d 1 (1st Cir. 2000), requires our holding.

In Feliciano de la Cruz, the court held that a plaintiff's offer

of "thin" evidence of pretext by itself cannot defeat summary

judgment if that evidence, and any other offered evidence, does

not support a reasonable inference of discrimination.        Id. at 8,

10.    The court concluded that the plaintiff had not met this


      18  We note that, in the past, the inconsistencies we have
concluded to show pretext have been far more significant than the
score of a single interview question. See, e.g., Billings v. Town
of Grafton, 515 F.3d 39, 56 (1st Cir. 2008) (inconsistent "accounts
about who made the decision to transfer [the plaintiff] and, more
importantly, how it was made"); Santiago-Ramos v. Centennial P.R.
Wireless Corp., 217 F.3d 46, 56 (1st Cir. 2000) (inconsistent
justifications for firing the plaintiff).


                                 - 29 -
burden, explaining that she had not offered evidence of a pattern

of   racially    disproportionate       hiring    or   firing,     evidence   of

discriminatory     corporate    policies,     evidence     of    discriminatory

statements by her company's management, or evidence that her

employer's      "evaluation    of   her   performance      was    infected    by

stereotyped thinking or other types of unconscious . . . bias."

Id. at 8-9.     Similarly here, Henderson conceded that "[t]here was

nothing discriminatory or retaliatory about the questions the

Selection Committee asked [him] in the interview" and that he did

"not have any reason to believe that the individuals on the

Selection Committee would discriminate or retaliate against him on

the basis of his race . . . other than . . . that all three

Selection Committee members were white."19             The evidence Henderson

contends shows the MBTA's discriminatory patterns, practices, and

statements      does   not     permit     a      reasonable      inference    of

discrimination and so does not distinguish this case from Feliciano

de la Cruz.20      See id. at 9-10.        Henderson's remaining general



      19  Although Henderson argues that studies on the effect of
race in interviews show pretext for racial discrimination,
Henderson did not actually introduce any such studies and waived
this argument by failing to develop it. Zannino, 895 F.2d at 17.
Moreover, that "the decision makers were [not of Henderson's
protected class] does not alone . . . create an inference [of]
. . . discrimination."   Rivas Rosado v. Radio Shack, Inc., 312
F.3d 532, 534 (1st Cir. 2002).
      20  Henderson argues that his, and other minority MBTA
workers', assignment to remove snow from the Orange Line, various
MBTA hiring statistics, and an August 2013 Federal Transit


                                    - 30 -
assertions that the MBTA is a racist employer, based on his view

of historical evidence, do not meet his burden to survive summary




Administration ("FTA") letter to the MBTA support an inference of
discriminatory hiring at the MBTA. All three arguments lack merit,
and Henderson waived the first two by failing to develop them.
Zannino, 895 F.2d at 17.
          Henderson alleges that the Orange Line work assignment
is more difficult than others (despite testifying it required the
same number of hours as other assignments and "[s]ome might say"
that the other lines required more work). He also contends that
many MBTA employees call the Orange Line the "Soul Train Line"
because of the neighborhoods through which it runs. But Henderson
never identified anyone who said the phrase "Soul Train Line" and
he testified that no supervisor ever said it.          None of the
hiring/promotion decision makers decided which subway line
Henderson worked.    See Thompson, 522 F.3d at 178.       Moreover,
Henderson's two Orange Line subordinates were white. The record
does not support the contention that race affected this work
assignment. The record does not support the contention that this
work assignment had anything to do with the hiring/promotion
decision.
          Henderson's statistics do not support an inference of
pretext for racial discrimination here. "'[S]tatistical evidence
of a company's general hiring patterns . . .' is only helpful 'if
it tends to prove the discriminatory intent of the decision makers
involved.'" Ray v. Ropes & Gray, LLP, 799 F.3d 99, 116 (1st Cir.
2015) (first quoting LeBlanc v. Great Am. Ins. Co., 6 F.3d 836,
848 (1st Cir. 1993); and then quoting Hillstrom v. Best W. TLC
Hotel, 354 F.3d 27, 32 (1st Cir. 2003)).        Henderson's hiring
statistics ended four years before the hiring/promotion decision,
lack detail, and lack any "meaningful connection" with the decision
not to hire him. Id.
          Finally, Henderson argues that an August 2013 FTA letter
to the MBTA evidences hiring discrimination.       But this letter
merely stated that the FTA deemed the MBTA as non-compliant because
the MBTA had not provided enough information to the FTA for it to
investigate the allegations of discrimination and the MBTA had
received 750 unspecified Equal Employment Opportunity complaints
over the previous three years.      After the MBTA provided more
information on October 10, 2014, the FTA, on November 25, 2014,
deemed the MBTA in compliance with federal law and stated that it
had "amended [its] finding of probable non-compliance to probable
compliance."


                              - 31 -
judgment.    Just as the court concluded in Feliciano de la Cruz,

"if we remanded for trial, the jury 'would be left to guess at the

reasons behind the pretext.'"            Id. at 9 (quoting Medina-Muñoz v.

R.J. Reynolds Tobacco Co., 896 F.2d 5, 10 (1st Cir. 1990)).

       4.   Henderson's Newly Raised Cronyism Argument is Waived and
            Wholly Unsupported

            Henderson argues for the first time on appeal that

cronyism    affected    the        interview    scores,     Melchionda's      hiring

resulted from cronyism, and this cronyism was a "smokescreen" for

racial discrimination.        He also did not raise this argument in his

appellate brief, but rather for the first time at oral argument.

We reject this argument as both doubly waived and unsupported by

the record. See Pignons S.A. de Mecanique, 701 F.2d at 3; Arrieta-

Gimenez, 859 F.2d at 1037.

            Henderson       raises    this     new   argument     to   try   to   take

advantage of the district court's speculation that there was

cronyism in the hiring/promotion decision.                 On de novo review, we

find   no   support    in    the    record     for   any   such   speculation     and

speculation is inappropriate in any event. The only evidence which

Henderson has ever argued supported an inference of cronyism was

that Melchionda listed Perez, the MBTA's head of HR, and Perez's

brother as references.             But Emde's and Martin's uncontradicted




                                       - 32 -
testimonies that they did not speak to Perez about Melchionda rebut

such an inference.21

               Moreover,   the    record    shows   that     the   MBTA   actively

combatted potential cronyism during this hiring process: First,

the MBTA removed Gilcoine from the selection committee in part

because of her close relationship with Higgins.                     Second, upon

suspicion of favoritism, the MBTA excluded all of Baker's scores.

        5.     Henderson Has Not Shown that He Would Have Received the
               Position Regardless

               Finally, Henderson's claim fails at a basic causation

level.       Henderson has not shown that, absent the alleged double-

standard applied to Melchionda, he would have gotten the job.                   See

Bostock v. Clayton County, 140 S. Ct. 1731, 1739 (2020) ("Title

VII's        'because   of'      test    incorporates      the     'simple'     and

'traditional'      standard      of   but-for    causation    . . .   [which]   is

established whenever a particular outcome would not have happened

'but for' the purported cause." (citations omitted));22 Chadwick


        21Further, Martin testified that he did not recall anyone
ever mentioning Perez's name during the interview process and, at
the time, did not know Melchionda had listed Perez as a reference.
        22Henderson's complaint did not allege under 42 U.S.C.
§ 2000e-2(m) that race was a "motivating factor" in the MBTA's
decision, which would allow Henderson to succeed without showing
but-for causation. See Bostock, 140 S. Ct. at 1739-40; see also
Chadwick v. WellPoint, Inc., 561 F.3d 38, 48 (1st Cir. 2009)
(viewing separately the "mixed motives" approach and traditional
approach under McDonnell Douglas). Henderson's complaint alleges
that the hiring decision was made "not . . . for any legitimate
business reason but because of his race." But even had Henderson
made a mixed-motives argument, it would similarly fail, because he


                                        - 33 -
v. WellPoint, Inc., 561 F.3d 38, 48 (1st Cir. 2009) (determining

whether "a reasonable jury could conclude that the promotion denial

was more probably than not caused by discrimination").         That is

because there were sixteen candidates other than Higgins and

Melchionda with higher scores, at least one of whom was black.

Henderson scored seven points below the next two higher-scoring

candidates.     So even if he had scored the same on the computer

skills questions as Melchionda, which would have increased his

total score by six, Henderson would not have risen in the rankings.

Further, Henderson scored sixty-six and fifty-four points lower

than the next two highest-scoring candidates after Melchionda.

Even if Henderson had received the maximum scores of ten from both

interviewers on the computer skills question, and Melchionda and

Higgins received the minimum score of zero, Henderson would still

not have had a top-two interview score or a higher score than

Melchionda or Higgins.       Such a change would only have moved

Henderson     into   sixteenth   place,   out   of   twenty   interview

candidates.     Given his low interview ranking, Henderson cannot

independently show, and has not tried to show, that the others

ranked above him were chosen for discriminatory reasons and he

would have gotten the job.




has not provided evidence that the hiring decision was
"attributable even in part to a forbidden bias." Burton v. Town
of Littleton, 426 F.3d 9, 20 (1st Cir. 2005).


                                 - 34 -
            To the extent that Henderson argues that the alleged

inconsistency    in   the   computer    skills     scoring   would      allow   a

reasonable jury to infer that racial discrimination affected his

scores    for   the   other,   more    subjective     interview    questions,

Henderson has doubly waived this argument by failing to raise it

before the district court or to sufficiently develop it.                Arrieta-

Gimenez, 859 F.2d at 1037; Zannino, 895 F.2d at 17.

            Henderson    has   not    shown   that,    absent     the    alleged

racially    discriminatory      lowering      of    his   scores        for   the

"subjective" questions, his total score would be higher than

Melchionda's and those of the sixteen candidates who outscored

Henderson but also did not receive the position.

     6.     The Dissent is Without Merit and Contrary to Clear
            Precedent

            Because our holding follows directly from our holding in

Feliciano de la Cruz, the dissent necessarily relies on the

argument that Reeves v. Sanderson Plumbing Products, Inc., 530

U.S. 133 (2000), limited that decision to its facts.                    But this

Court has rejected that argument both in denying rehearing in

Feliciano de la Cruz and in subsequent opinions.             After Reeves we

have continued to rely on Feliciano de la Cruz in both published

and unpublished decisions.      See Meléndez v. Autogermana, Inc., 622

F.3d 46, 53 (1st Cir. 2010) (citing Feliciano de la Cruz, 218 F.3d

at 8) (thin evidence of pretext, without more, did not create a



                                     - 35 -
triable issue as to the discriminatory purpose); see also Chouinard

v. N.H. Dep't of Corr., 157 F. App'x 322, 325 (1st Cir. 2005)

(unpublished    opinion)    ("Even       if    these    hiring     decisions     were

irrational     or     unfair,     that     would       not    be   the    same    as

discrimination." (citing Feliciano de la Cruz, 218 F.3d at 8)

(other     citations    omitted));        Céspedes       Rodriguez       v.   Rivera

Hernandes, 135 F. App'x 441, 443 (1st Cir. 2005) (unpublished

opinion)    ("[Plaintiff]       also    highlights      the   evidence    that    his

termination was based on trumped-up charges, but even if we accept

for the sake of argument that there is a trialworthy issue here,

[plaintiff] still must show that the pretext masked unlawful . . .

discrimination." (citing Reeves, 530 U.S. at 146-49; Feliciano de

la Cruz, 218 F.3d at 8)).         Indeed, in Ronda-Perez v. Banco Bilbao

Vizcaya Argentaria--Puerto Rico we observed:

             Shortly after Reeves . . . we had occasion to
             reconsider a ruling we made in [Feliciano de
             la Cruz].      In an order denying panel
             rehearing, we held that our analysis was
             consistent with Reeves, and reiterated that
             the thinness of the plaintiff's showing of
             pretext . . . failed to shed any light on what
             the true reason [for the adverse employment
             action] was.


404 F.3d 42, 44 (1st Cir. 2005).                 The dissent's argument that

Feliciano de la Cruz is "a fact-dependent ruling . . . readily

distinguished from this one" is thus contrary to our established

precedent.      The    dissent's       claim    that   "Feliciano     [cannot     be]



                                       - 36 -
understood to state a generalizable rule" is inconsistent with our

holdings in each of the cases discussed above. Nor is it compelled

by the decision in Reeves.         There, the Supreme Court made clear

that "a number of factors" weigh on whether a showing of pretext,

combined with a prima facie case of discrimination, are enough to

raise a jury question about discriminatory intent.            Reeves, 530

U.S. at 148-49.    Feliciano de la Cruz identifies one such set of

circumstances where weak evidence of pretext is insufficient to

raise a jury question as to discriminatory intent.            Nor is the

rule announced in Feliciano de la Cruz as amorphous as the dissent

claims.    It directs only that the plaintiff must present some

evidence of discriminatory intent beyond a barebones allegation

that the employer's stated reason for an employment decision was

pretextual.

            Moreover, the dissent misunderstands our reasons for

finding    plaintiff   has   not   produced   evidence   of   a   racially

discriminatory motive.       We do not rely only on the "asserted

weakness of Henderson's pretext showing."          Henderson failed to

show any form of differential treatment.       Nor has he come close to

showing that the committee's stated reasons were not the true

reasons.   Nor has he shown the true reason was race discrimination.

            The dissent also misunderstands the district court's

misgivings as to the computer skills interview question score.

Nowhere does the district court claim that the MBTA's interview


                                   - 37 -
scoring was "indefensible," or "inexplicable,"23 as the dissent

claims.      Instead,    the    district       court   stated     the    three-point

difference     between    Melchionda's         and     Henderson's       scores   was

inconsistent.     Indeed, it is ambiguous from the summary judgment

opinion whether the district was concerned by the fact that

Melchionda received a higher score than Henderson, or by the size

of the difference in scores.            The latter view is consistent with

the district court's emphasis on the fact that Henderson received

a "three points lower" score.                   Further, the district court

concluded, as we do, that the committee's scoring of the computer

skills    interview      question        was     not     evidence        of   racial

discrimination.

             The district court raised cronyism as one possible non-

racial    explanation     for     the     MBTA's       decision     to     interview

Melchionda.     And it did so only because of a misreading of the

record.   The district court was concerned that Melchionda received

an interview even though he did not complete the computer skills

portion of the application.         It is clear, however, that the MBTA

did not screen applications based on that question.




     23   The district court did state it was "hard to understand
why someone who left an answer blank on a minimum required job
skill was given an interview." But the record clearly shows that
applicants were not screened for interviews on the basis of the
computer skills MER.


                                    - 38 -
             Nor is there support in the record for the dissent's

conclusion that Henderson objectively should have scored higher

than Melchionda on the computer skills question.                     It is true

Henderson was more familiar with the MBTA's proprietary software,

and also highlighted his word processing experience before the

committee.    But there is no reason to conclude Melchionda did not

inform the committee he was also familiar with Microsoft Office

and Excel.    At minimum, he told the committee he had "operational

exp[erience]"       with      work     orders     and     maintenance      logs.

Additionally,    the       interview    notes    and    deposition    testimony

indicate Melchionda's answer to the second part of the computer

skills question was more thorough than Henderson's.                  Melchionda

listed   specific    advantages        to   a   computerized     system,   while

Henderson noted such a system would be "great" and would "get

trades together."      At deposition, Henderson claimed to have said

more, but was unable to recall any part of his answer not recorded

in the interview notes.         In these circumstances, the MBTA could

reasonably conclude that Melchionda's familiarity with computers

and understanding of the advantages of a "computerized system that

tracks repairs" outweighed Henderson's experience with the MBTA's

internal software.

             Finally, the dissent addresses the fact that sixteen

other    unsuccessful       candidates      received    higher    scores    than

Henderson in a single footnote. There is no evidence in the record


                                       - 39 -
that Henderson would have received a higher score, and there is

absolutely no evidence that he would have received a higher score

than the sixteen other unsuccessful applicants, including at least

one other African-American candidate.           The dissent's arguments do

not overcome Henderson's basic causation issue.                   Even if race

discrimination played a role in the difference in interview scores

between Henderson and Melchionda, Henderson cannot explain why the

job would not have gone at the very least to another unsuccessful

non-white applicant with a higher interview score than Henderson.

C.   Henderson Has     Not       Established    a    Prima   Facie    Case   of
     Retaliation

           Henderson argues that the MBTA retaliated against him

for complaining of Gilcoine's conduct by denying him podium duty

assignments.    This argument is meritless.24

           To   establish    a     prima     facie   case    of   retaliation,

Henderson must show that "(1) []he engaged in protected conduct;

(2) []he suffered an adverse employment action; and (3) that a

causal nexus exists between the protected [conduct] and the adverse

action."   Carlson v. Univ. of New Eng., 899 F.3d 36, 43 (1st Cir.

2018) (third alteration in original) (internal quotation marks




     24   Henderson also includes this retaliation claim as
evidence of racial discrimination. To the extent this could show
an atmosphere of racial discrimination and Henderson has not waived
this argument by failing to develop it, see Zannino, 895 F.2d at
17, it fails for the same reasons.


                                    - 40 -
omitted) (quoting Garayalde-Rijos v. Municipality of Carolina, 747

F.3d 15, 24 (1st Cir. 2014)).

                 Henderson did not present a prima facie case.          Although

his complaint to Patel constituted protected conduct,25 Henderson

has not shown that not assigning him podium duty was an adverse

employment        action   or   that   it   was    causally   related    to   his

complaint.26

                 The MBTA correctly argues that not assigning Henderson

podium duty did not materially change his employment and so was

not an adverse employment action.               "An adverse employment action

'typically involves discrete changes in the terms of employment,

such        as    . . .    reassignment     with    significantly       different

responsibilities, or a decision causing significant change in

benefits.'"         Garmon v. Nat'l R.R. Passenger Corp., 844 F.3d 307,

314 (1st Cir. 2016) (quoting Cham, 685 F.3d at 94).                 Denial of

overtime opportunities can be a materially adverse action in


       25 Although the parties dispute whether Gilcoine yelled at
Henderson and whether Henderson complained to Patel, under our
standard of review, we assume that both events occurred.      See
Johnson, 714 F.3d at 52. Henderson alleges Gilcoine's outburst
was motivated by racism, so his complaint to Patel was protected
conduct. See Fantini v. Salem State Coll., 557 F.3d 22, 32 (1st
Cir. 2009) (stating that protected conduct can be the opposition
to "any practice made an unlawful employment practice by Title
VII" or that the plaintiff reasonably and in good faith believes
violated Title VII (quoting Long v. Eastfield Coll., 88 F.3d 300,
304 (5th Cir. 1996))).
       26 There is also no evidence that the decision to give
podium duty to another employee was discriminatory.


                                       - 41 -
certain contexts, but "must be more disruptive than a mere . . .

alteration      of   job    responsibilities."               Id.    (quoting     Morales-

Vallellanes v. Potter, 605 F.3d 27, 35 (1st Cir. 2010)).

             Henderson      has    not    been      assigned       podium      duty    since

October 12, 2012.           But he concedes that he has received other

overtime opportunities and does not claim he was denied any other

overtime opportunities.             He testified that he still received

overtime opportunities and pay in 2013 and in 2018 (as of the time

of his testimony).           Podium duty also does not always result in

overtime pay. Henderson has not shown "an actual decrease in . . .

overtime     opportunities"        that       might    constitute         a    "materially

adverse    change"         (instead      of     a     mere    "alteration         of     job

responsibilities").         Id. (quoting Morales-Vallellanes, 605 F.3d at

35).

             Henderson also argues that the "temporal proximity" of

his complaint to Patel and the MBTA not assigning him podium duty

"provide[d] the required inference of causation for a prima facie

case of retaliation."          This argument also lacks merit.

             "Causation       moves      forward,       not        backwards,     and     no

protected conduct after an adverse employment action can serve as

the predicate for a retaliation claim."                  Pearson, 723 F.3d at 42.

Temporal proximity only supports an inference of causation when

the    record   shows      "that   the    decisionmaker            knew   of    the    . . .

protected conduct when he or she decided to take the adverse


                                         - 42 -
employment action."          Planadeball v. Wyndham Vacation Resorts,

Inc., 793 F.3d 169, 177 (1st Cir. 2015) (quoting Pomales v.

Celulares Telefónica, Inc., 447 F.3d 79, 85 (1st Cir. 2006)).

              Henderson complained to Patel in February 2013, four

months after he argues he was no longer assigned podium duty. This

podium    duty      assignment   cannot     serve      as   the   predicate       for

Henderson's retaliation claim, as it occurred before Henderson's

protected conduct.        See Pearson, 723 F.3d at 42.

              To the extent Henderson argues that the MBTA retaliated

against   him    by    continuing   to    deny   him    podium    duty    after   he

complained to Patel, the argument also fails.                Henderson does not

point    to   any     evidence   that    Gilcoine      or   the   union   stewards

responsible for assigning podium duty knew of his complaint to

Patel.    See Planadeball, 793 F.3d at 177.

                                        III.

              Affirmed.

               -Concurring and Dissenting Opinion Follows-




                                    - 43 -
             BARRON, Circuit Judge, concurring in part and dissenting

in part.      Darry Henderson has worked at the Massachusetts Bay

Transportation       Authority    ("MBTA")      for   more   than   two    decades.

During most of that time, he has served as a laborer foreperson,

managing small crews of workers as they go about doing repairs and

other jobs for the MBTA's maintenance department. And, it appears,

he has done that work well.           In fact, starting in the early 2000s,

the MBTA asked him to serve as a temporary supervisor of building

and station maintenance, and he went on to serve in that post for

about five years, supervising much larger crews of laborers,

carpenters, roofers, and others.

             Eventually, though, Henderson, who is African-American,

became discouraged about his chances of getting hired for the

supervisory position on a permanent basis, having twice lost out

to other candidates for such a post.             He thus decided not to apply

to continue as a temporary supervisor.                Instead, he returned to

his work as a laborer foreperson.

             In 2012, however, Henderson decided to try his luck once

again for the bigger supervisory job, after he heard about two

openings for permanent supervisor positions of the kind that he

previously     had    filled     in   a   temporary     capacity.         The   MBTA

interviewed Henderson for these positions, but the all-white panel

of reviewers gave him low scores for his answers to the interview




                                       - 44 -
questions.    The MBTA filled both positions with candidates who had

scored higher in their interviews, each of whom was white.

             One of these new hires was William Melchionda, who had

never previously performed the MBTA supervisor job in any capacity,

let alone performed it well in a temporary status for as many years

as Henderson had.        In fact, Melchionda had never worked at the

MBTA at all, and, after Melchionda began in his new role there,

Henderson    was   forced   to   help     train   him   due   to    his    lack   of

experience    at   the   MBTA    and    notwithstanding       his   considerable

supervisory experience in the private sector.

             Rather than simply accepting this outcome as if it had

been based on interview performance as the MBTA claimed, Henderson

chose to file suit for employment discrimination under Title VII.

He alleged, among other things, that the MBTA had discriminated

against him "because of . . . race" by declining to hire him for

the supervisory posts and choosing Melchionda instead.                    42 U.S.C.

§ 2000e–2(a)(1).

             From this brief review of the facts, all of which were

supported by the summary judgment record, a reasonable juror could

find that Henderson had done what he needed to do to make out a

prima facie case that the MBTA was liable for violating Title VII.

After all, he had all but done the job at issue for years, while

Melchionda had not, and so a juror easily could find that they

were similarly qualified even though Melchionda had received much


                                       - 45 -
higher interview scores than Henderson.          Consistent with that

conclusion, neither the District Court nor the majority suggests

that Henderson did not put forward enough evidence to permit a

juror to so find, as neither the District Court nor the majority

suggests that Henderson's interview scores alone prevented him

from showing that he and Melchionda were similarly qualified for

the supervisor positions on offer.27

               The result is that, as is usually the case under Title

VII, Henderson's effort to defeat his employer's motion for summary

judgment turns on whether the employer's claimed reason for its

hiring choice was pretextual and whether, insofar as it was, the

employer's actual motive for making that choice was because of

race.        As I will explain, those questions are ordinarily ones of

fact that a jury should be permitted to resolve when a plaintiff

has made out a prima facie case of an employer's Title VII

liability.       But here, the majority holds that Henderson's showing

as to pretext was too weak to entitle him to have a jury assess

it, notwithstanding that a prima facie case was supportably in

place.        And the majority further holds that, despite the record


        27
        The MBTA does argue that Henderson failed to supportably
make out a prima facie case because of his poor performance at the
interview for the job compared to Melchionda's. As I will explain,
however, that contention does not hold up because of what the
evidence shows about the reasons to doubt the interview scoring.
For that reason, I agree with the majority in following the
District Court in not resting its ruling as to summary judgment on
this ground.


                                   - 46 -
support for the prima facie case, a jury could not reasonably infer

from the evidence of the MBTA's false account of its reason for

hiring Melchionda, even if it were strong enough to support a

finding    of   pretext,   that   it   discriminated   against   Henderson

because of race.     The majority thus affirms the District Court's

grant of summary judgment to the MBTA on each of these independent

grounds.

            By doing so, however, the majority prevents a long-term

African-American employee of the MBTA from having a jury decide

whether it was "because of . . . race" that he was passed over for

a promotion to a supervisory position that he had successfully

held on a temporary basis for years in favor of a white candidate

who had not worked at the MBTA for even a single day.            And, the

majority does so even though the MBTA purported to base that hiring

decision solely on the higher scores that the white candidate

received for the answers that he gave during his interview, when,

as we will see, the District Court itself raised the concern that

an objective review of the content of that candidate's interview

answers could not support the higher scores that the all-white

panel of reviewers gave them.

           In consequence, the majority's summary judgment ruling

necessarily rests in my view on an unduly limited conception of

the jury's proper role in resolving the difficult questions of

pretext and motive on which Title VII claims so often turn, given


                                   - 47 -
the reality that a "smoking gun" that effectively announces the

employer's unlawful discrimination is a rarity.            In fact, the

District Court's own analysis of the record suggests the reason to

send a case like this to the jury.

          The   District   Court    expressly   found   that   the   MBTA's

decision even to interview Melchionda was "hard to understand,"

and it also speculated that "cronyism" may have driven the decision

to give him the job.   Given the thin line between a decision based

on cronyism and one made "because of . . . race" in this context,

the District Court's puzzlement over and speculation about the

MBTA's true motive only serves to underscore to me that -- in light

of the evidence that Henderson put forth as to why the interview

scoring lacked integrity -- a jury should have been permitted to

find for itself what that true motive was.28

                                     I.

          The framework that we must use to evaluate the MBTA's

motion for summary judgment in this case -- and that the majority

relies upon -- is easy enough to describe.         It unfolds in three

stages, as Henderson has not put forward any direct evidence of

race discrimination.

          Henderson first must put forth enough evidence to permit

a reasonable juror to find that he has made out a prima facie case


     28I agree fully, however, with the majority's grant of summary
judgment as to Henderson's retaliation claim.


                                   - 48 -
of employment discrimination based on race.     See Ahmed v. Johnson,

752 F.3d 490, 495-96 (1st Cir. 2014) (discussing McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973)).     To do so, he need only make

a credible case that he was qualified for the position for which

he applied and that he was passed over for it in favor of a

candidate of a different race with similar qualifications.        See

Kosereis v. Rhode Island, 331 F.3d 207, 212-213 (1st Cir. 2003).

            At the next stage, the burden shifts to the MBTA, as the

employer.   It must give a legitimate, nondiscriminatory reason for

having made the hiring choice that it did.       See Paul v. Murphy,

948 F.3d 42, 49 (1st Cir. 2020).        This, too, is not an onerous

requirement, as the employer bears only a burden of production,

see Medina-Munoz v. R.J. Reynolds Tobacco Co., 896 F.2d 5, 9 (1st

Cir. 1990), which it can meet even by giving an explanation based

on a mistaken understanding of the plaintiff's qualifications, see

Paul, 948 F.3d at 51-52.

            At the third and final stage, the burden shifts back to

Henderson, who, as the plaintiff, must establish that a reasonable

juror   could   find   that   the   MBTA's   assertedly    legitimate,

nondiscriminatory reason for its hiring choice was in fact a

pretext for race discrimination.    See id. at 49-50.     Here, things

get somewhat tougher for the plaintiff.

            Henderson must not only put forth enough evidence to

permit a juror reasonably to find that the MBTA's assertedly


                               - 49 -
nondiscriminatory reason for its hiring choice was not its real

reason   --     or,   otherwise   put,    that   its   claimed   reason   was

pretextual.       See id.      He also must show that a juror could

reasonably infer from the pretextual nature of the employer's

asserted reason that the employer actually discriminated against

him in making that decision "because of . . . race."             42 U.S.C.A.

§ 2000e-2(a)(1); see also Reeves v. Sanderson Plumbing Prods.,

Inc., 530 U.S. 133, 146-47 (2000).

              The framework's realism is its virtue.         It spares the

plaintiff from having to produce what it will often be impossible

to   produce     --   direct   evidence     of   the   employer's   racially

discriminatory motive.         See Vélez v. Thermo King de P.R., Inc.,

585 F.3d 441, 446-47 (1st Cir. 2009).             It contemplates instead

that the plaintiff usually may succeed in defeating a motion for

summary judgment simply by putting forth enough evidence to permit

a juror reasonably to find both that he has made a prima facie

case that the employer discriminated against him because of race

and that the employer's stated, nondiscriminatory reason for its

hiring choice was pretextual.        See Reeves, 530 U.S. at 147-48.

              As the United States Supreme Court has explained, "it is

permissible for the trier of fact to infer the ultimate fact of

discrimination from the falsity of the employer's explanation."

Id. at 147 (emphasis omitted).        That is because, as the Court has

also noted, "when all legitimate reasons for rejecting an applicant


                                   - 50 -
have been eliminated . . . , it is more likely than not the

employer, who we generally assume acts only with some reason, based

his decision on an impermissible consideration such as race."

Furnco Constr. Corp. v. Waters, 438 U.S. 567, 577 (1978), quoted

in Reeves, 530 U.S. at 147-48; see also Reeves, 530 U.S. at 147

(noting that "the employer is in the best position to put forth

the actual reason for its decision," so if its "justification has

been   eliminated,       discrimination   may    well      be   the    most   likely

alternative explanation").            This understanding, the Court has

further     explained,     comports    with    "the     general       principle    of

evidence law that the factfinder is entitled to consider a party's

dishonesty about a material fact as 'affirmative evidence of

guilt.'"     Reeves, 530 U.S. at 147 (quoting Wright v. West, 505

U.S. 277, 296 (1992)).

             It may be, of course, that in an unusual case, the

evidence of pretext will suffice to permit a juror to find it but

not    to   permit   a   juror   to   infer    from   it    that      the   employer

discriminated against the plaintiff because of race.                    See id. at

146-47 (citing St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 511,

519, 524 (1993)).          In the main, though, the unmasking of the

employer's claimed reason for its hiring choice suffices to create

a permissible inference of a racially discriminatory motive when

the prima facie case for Title VII liability has been made.                       See

id. at 147 (citing St. Mary's, 509 U.S. at 511).


                                      - 51 -
           Thus, judges must be careful not to make the test for

determining whether there is a genuine dispute of material fact as

to pretext unduly stringent.           Otherwise, they will cut off at the

pass a victim of race discrimination's most realistic means of

ensuring that the institution best suited to assess individualized

motive -- the jury -- will decide the ultimate question of whether

the employer discriminated because of race.                 See, e.g., Harrington

v. Aggregate Indus. Ne. Region, Inc., 668 F.3d 25, 33 (1st Cir.

2012)   ("Courts    should     be   especially       cautious    before   granting

summary judgment when pretext . . . [is] at issue."); EEOC v. Unión

Independiente de la Autoridad de Acueductos y Alcantarillados, 279

F.3d 49, 56 (1st Cir. 2002) ("Credibility issues . . . . ordinarily

should be reserved 'for the factfinder at trial, not for the court

at summary judgment.'" (quoting Simas v. First Citizens' Fed.

Credit Union, 170 F.3d 37, 49 (1st Cir. 1999))).

           Similarly,        judges    must     be   careful,    absent    unusual

circumstances, not to prevent the jury from deciding for itself

whether race discrimination best explains the employer's hiring

choice when the evidence suffices to show that the employer's

claimed reason for making that choice was pretextual.                 See, e.g.,

Theidon v. Harvard Univ., 948 F.3d 477, 496 (1st Cir. 2020) ("We

proceed   with     caution    and     restraint      when   considering    summary

judgment motions where . . . issues of motive and intent must be

resolved."); Soto-Feliciano v. Villa Cofresí Hotels, Inc., 779


                                       - 52 -
F.3d 19, 25 (1st Cir. 2015) ("[W]here . . . the issue [is] whether

the employer's stated nondiscriminatory reason is a pretext for

discrimination,     courts   must    be      particularly    cautious    about

granting the employer's motion for summary judgment." (internal

quotation marks omitted) (quoting Hodgens v. Gen. Dynamics Corp.,

144 F.3d 151, 167 (1st Cir. 1998))).               Otherwise, the burden-

shifting framework will function less as the tool for protecting

against subtle forms of race discrimination that it was crafted to

be and more as a means of insulating employers from scrutiny.             The

result then will be that Title VII will offer most plaintiffs

merely a nominal -- rather than a meaningful -- day in court.

                                     II.

          This     understanding     of    the   burden-shifting    framework

convinces me that Henderson should be permitted to present his

case to the jury.    To explain my thinking, I first address why the

question of pretext was fit for the jury to decide in his case.              I

then address why the question of whether the evidence of pretext

supported an inference of race discrimination was too.

                                      A.

          As   I    have   noted,    the    MBTA   asserts   that   it   chose

Melchionda over Henderson because of his superior performance

during the interview process.        It then rightly points out that we

have credited claims of reliance on interview performance in

granting summary judgment to employers in prior Title VII cases.


                                    - 53 -
See, e.g., Goncalves v. Plymouth Cnty. Sheriff's Dep't, 659 F.3d

101, 105-06 (1st Cir. 2011).   Thus, the MBTA contends that we have

no basis for doubting its claim that it picked Melchionda over

Henderson because Melchionda performed so much better in his

interview and that, in consequence, there is nothing for the jury

to resolve when it comes to the question of pretext.29

          I can see the reason to be wary of a claim of pretext

that challenges an employer's claimed reliance on an assessment of

how candidates answered a question in an interview about, say,

what makes one a good employee. Different employers can reasonably

disagree about whether one answer to such a question was stronger

than another, given the subjective assessment of the quality of

the answer that a question of that kind invites.      See Hicks v.



     29Some of our prior cases involving a Title VII plaintiff's
relatively poor interview performance have held that no triable
issue of material fact existed as to whether a prima facie case
had been established because that poor interview performance
itself precluded the plaintiff from establishing either adequate
qualifications for the position or similar qualifications to the
person whom the employer ended up hiring. See, e.g., Goncalves,
659 F.3d at 105-06. But, while the MBTA contends those precedents
support that same result here, the majority, like the District
Court, does not so hold. I agree with that approach, given how
evidently qualified for the post Henderson was based on his past
experience as an MBTA supervisor and the fact that Melchionda had
not worked at the MBTA at all.        Thus, here, the interview
performance is relevant to the pretext issue, if at all. In any
event, for the reasons I set forth below, the lower scores are
themselves sufficiently suspect that, for the same reasons they
cannot suffice to preclude Henderson from having the jury decide
the pretext question, they also cannot suffice to preclude him
from having the jury decide the prima facie case issue.


                               - 54 -
Johnson, 755 F.3d 738, 746 (1st Cir. 2014).              For that reason, the

employer's inability in that context to explain convincingly why

it   found   one    candidate's      answer     strong   and    another's    weak

ordinarily will fail -- in and of itself -- to create a triable

issue of fact as to pretext.           See Hidalgo v. Overseas Condado Ins.

Agencies, Inc., 120 F.3d 328, 337 (1st Cir. 1997) ("Courts may not

sit as super personnel departments, assessing the merits -- or

even the rationality -- of employers' nondiscriminatory business

decisions." (quoting Mesnick v. Gen. Elec. Co., 950 F.2d 816, 825

(1st Cir. 1991))).

             Moreover, nothing about the interview process that the

MBTA used here seems suspect on its face.                   The MBTA's human

resources staff worked with a "Selection Committee" composed of

three MBTA employees to create a standardized list of interview

questions.        The group assembled an "answer key," which "lists

specific points the Selection Committee seeks in an answer to each

question."         The   Selection      Committee    then   interviewed      each

candidate in turn, asking each one the same agreed-upon questions

in the same order and taking notes on the candidates' responses.

             In    addition,     after     each     interview     ended,     each

participating      member   of   the    Selection   Committee     assigned   the

candidate's response to each question a score from zero to ten,

supposedly based on both the answer key developed by the Selection

Committee and a score sheet.           The scores assigned then were summed


                                       - 55 -
together,30 and, as was the MBTA's standard practice, the MBTA

hired the two candidates with the highest combined scores.

             As it turned out, moreover, Melchionda and one other

white candidate, Bernadette Higgins, who was also white, received

combined interview scores of 184 and 187, respectively, and each

was hired for one of the open positions.              Henderson, by contrast,

received a combined score of 117 and was not chosen.

             If our inquiry ended there, a juror would not appear to

have any reason to disbelieve the MBTA's assertion that it hired

Melchionda    over    Henderson      because    of    his   superior    interview

performance    or    to   conclude    that     this   was   not   a   legitimate,

nondiscriminatory reason for making that choice.                  But, as I will

explain, our inquiry cannot end there.

             I am aware of no precedent that precludes us from

concluding that a juror reasonably could find that the MBTA's

reliance on the differential scoring of the interviews was not the

real reason for the hiring decision if that juror reasonably could

find that the scoring of the interview answers was not on the

level.    Nor do I see how such an argument could be successfully

advanced.



     30 While the Selection Committee was originally composed of
three members, only two of the interviewers' scores ultimately
were used for the hiring decision.     The MBTA contends that the
scores awarded by one of the original members of the Selection
Committee were removed due to a concern about improper favoritism.


                                     - 56 -
            We have repeatedly recognized that "[o]ne way to show

pretext"     is    to      identify      "weaknesses,       implausibilities,

inconsistencies,        incoherencies,      or     contradictions       in   the

employer's proffered legitimate reasons for its action."               Billings

v. Town of Grafton, 515 F.3d 39, 55 (1st Cir. 2008) (second

quotation quoting Hodgens, 144 F.3d at 168).                Such holes in the

employer's official story, we also have repeatedly said, may

establish that the account offered by the employer is "unworthy of

credence" and thus that "the employer did not act for the asserted

non-discriminatory reasons."           Id. (quoting Hodgens, 144 F.3d at

168).

            To be sure, as I have noted, some interview questions do

not invite answers that lend themselves to objective assessment.

That can make it difficult for a plaintiff to prove that the

scoring was suspicious, even when there is room for debate about

the strength of the answers given.              I have no quarrel with that

reality, given the important role that qualitative judgments about

candidates based on interview performance can play in hiring.

            But, some interview questions seek answers that are

readily    reviewed     objectively.      For    example,    if   an   interview

question sought information about whether a candidate had post-

secondary education, and the answer key indicated that the employer

wanted to hire someone with at least a college education, it would




                                   - 57 -
be concerning if the candidate who answered that he had gone to

college scored worse than the one who answered that he did not.

             As a result, there is no reason that I can see to bar a

juror from declining to credit the employer's claim to have relied

on an assessment of an answer that invites objective assessment

when the record supportably shows that the employer's actual

assessment     of    that    answer     is,    objectively,     indefensible.

Furthermore, in my view, if a juror reasonably could conclude that

the employer fudged the numbers in scoring that one answer -- at

least if the "objective" question that prompted it appears to be

a critical one -- then that same juror reasonably could draw the

additional inference that the scoring of answers even to more

"subjective" questions was also suspect.             See Hicks, 755 F.3d at

746 (acknowledging that "the subjectivity necessarily introduced

by the interview process can mask discrimination"); United States

v. González-Martínez, 825 F.3d 51, 56 (1st Cir. 2016) ("Jurors

. . . are not expected to resist commonsense inferences on the

realities     of    human   experience."       (quoting   United   States   v.

Saccoccia, 58 F.3d 754, 782 (1st Cir. 1995))).31              Nor have we had

occasion in any of our cases concerning interview performance to

hold that it is necessarily unreasonable for a juror to infer that



     31 This inference is bolstered by Henderson's testimony that
the Selection Committee's notes fail to reflect the level of detail
he provided in each of his responses to the interview questions.


                                      - 58 -
the evaluative process was tainted generally when the evidence of

the employer's problematic evaluation of a specific, important

question is clear enough.

          It    is    thus   significant     to   me    that    there    are

inexplicable32 discrepancies regarding the scoring of Henderson's

and Melchionda's answers to the question that each was asked at

the interview regarding computer skills, which was undeniably an

important one.       The computer skills question was as follows:

"Please tell us about your computer skills[.]          Have you ever used

an Asset Management system?      What would be the value of having a

computerized system that tracks the status of needed repairs?"

          On its face, this question hardly seeks an answer that

defies objective assessment.          Indeed, the "answer key" reveals

that the Selection Committee was looking for three specific and

objectively    verifiable    things    in   the   candidates'    response:

(1) "MS [Microsoft] Office exp[erience]," (2) "Familiarity," and

(3) "Use of Asset management system."

          It   is    therefore   troubling    that     the   answers    that

Henderson and Melchionda each gave to this question were scored so

differently.   For, as we will see, the answers themselves, so far


     32 It is true the District Court did not use this word to
characterize the MBTA's scoring of this answer, nor did it deem it
"indefensible." After all, it refused to let the jury resolve the
pretext question. But, I do not see how scoring of answers that
are "inconsistent," Maj. Op. 38, can explain the decision by an
employer to credit them or make them defensible.


                                 - 59 -
as the record reveals, do not appear to warrant such disparate

assessments in Melchionda's favor.

           The interview notes show that Henderson claimed to have

"exp[erience] w[ith] Microsoft," including "outlining work" and

"editing work."     They also reveal that Henderson stated that he

had experience with "Blue Zone," a software program used at the

MBTA, and that he had gone to "school for word processing."       As to

knowledge of Microsoft Office and "familiarity," in other words,

Henderson seemed to answer in just the way that the answer key

suggested a strong candidate would.

           With   regard   to   the   Committee's   question   about   a

computerized repair tracking system, Henderson's answer was not as

strong.   He apparently stated that such a system would be "great,"

as it would avoid "overlap[]" and would help "overcome gaps to get

trades together."

           The interview notes show that when Melchionda responded

to the question about computer skills, he did not claim to have

any experience with Microsoft programs, as Henderson did and as

the answer key indicated that the Selection Committee desired a

candidate would.     Nor do they show that he claimed to have any

experience with Blue Zone or any other program used at the MBTA.33



     33The parties do not discuss whether "Blue Zone" is an asset
management system of the type that the answer key indicates that
the MBTA valued experience in using.


                                 - 60 -
          Like the notes taken for Henderson's response, moreover,

the notes for Melchionda's do not shed much light on his response

to the computerized repair system question and certainly do not

show it to have been very strong.   They indicate that he said such

a system would "save[] time," be "more efficient," and "keep

records," without additional detail.

          The notes that one of the interviewers took do indicate

that Melchionda claimed to "use [a] computer every[ ]day," and the

other's indicate that he had "operational exp[erience]" on a P.C.

Melchionda did also mention that he "print[ed] out purchase orders,

request forms, [and] maintenance logs" and "ke[pt] up the logs to

respond to tenants."    But, even still, both interviewers noted

that Melchionda conceded that his "use" of computers at the time

of the interview was "minimal."

          Objectively, then, one would be surprised to learn that

Melchionda was given nearly twice as good a score for his answer

to the computer skills question as Henderson.34     Yet, Henderson


     34The majority -- but, notably, not the defendants -- conclude
that Henderson has waived this line of argumentation by failing to
raise it below or develop it here. Maj. Op. 26. But, at a hearing
on the MBTA's summary judgment motion below, Henderson's attorney
argued that there was "a different set of standards as to how the
interview answers are scored" between African-American and white
candidates. Later on, the District Court pressed counsel for the
MBTA about what the record showed about Melchionda's responses to
the computer skills question in his interview and stated it would
"look . . . up" the answer to its question. The District Court
also emphasized in this respect that, at least as it understood
things, its point about the content of the candidates' responses


                              - 61 -
received two "fours" for his response to the question, indicating

that the interviewers thought his response was a "Fair" one that

"[m]issed important item(s)," while Melchionda's response earned

him two "sevens." According to the score sheet, that score implies

Melchionda's response fell somewhere between a "Good" answer that

made    "the    most   salient   points"   and   a   "Very   Good"   one   that

"[a]nswered most of the question."

               I am hardly alone in thinking that the scoring of the

candidates' answers to this question was fishy. The District Court

itself was puzzled:       "Henderson had more computer experience than

Melchionda . . . yet Henderson received three points lower" for

his response to the question.35


to the computer skills question was the precise "point
[Henderson's] raising." And, as noted, the District Court relied
on these responses to assess whether summary judgment was properly
granted to the MBTA.
     On appeal, Henderson argues that "the scoring sheets
themselves give a clear indication that numerical values assigned
to the answers could be and were arbitrary." In particular, he
notes that the computer skills question was arbitrary, as
Melchionda, "who described himself as having minimal computer
skills, nevertheless[] scored higher on this question than
Henderson[,] who had significant computer skills." Furthermore,
Henderson contends, the "arbitra[ry] nature of the test scores"
"imply that the . . . reason offered by the employer was pretext."
Thus, I do not agree with the majority that this claim has not
been properly preserved.
       35
       I note that the District Court was also puzzled by the fact
that Melchionda had been granted an interview when his application
left blank the line that asked for him to describe his computer
skills. As the District Court put it, "[i]t is hard to understand
why someone who left an answer blank on a minimum required job
skill was given an interview."


                                    - 62 -
             On appeal, the MBTA takes issue with the District Court's

characterization -- repeated by Henderson -- of the record as

showing that Melchionda claimed to have "minimal" computer skills.

But, it fails to identify any evidence that addresses the key point

that bothered the District Court:                 what in Melchionda's response

to the question would validate the decision to award him nearly

twice as many points as Henderson for his response to it?

             The majority suggests that an interviewer could have

preferred aspects of Melchionda's response, such as his mention of

"operational    exp[erience]"        or     his    response    to   the   Selection

Committee's question about a hypothetical computerized repair

system,36 to Henderson's.          Maj. Op. 26-28, 39.         But, nothing in the

record indicates that the Selection Committee in fact had those

preferences.        Nor does the MBTA itself assert as much on appeal.

Indeed, the answer key reveals that the Selection Committee was

concerned,     at     least   in    large     part,     with    Microsoft   Office

experience, a qualification that Henderson alone mentioned.                   I do

not see how we can rely on our own speculation about the Selection

Committee's unspoken preferences to justify taking the pretext



     36To the extent that the majority contends that Melchionda's
response to this question is objectively "more detailed," Maj. Op.
28, that characterization is not supported by the record.       As
described above, there is no objective basis on this record for
finding one response to be preferable to the other, and the MBTA
provides no explanation for why Melchionda's answer better matched
its desired response.


                                      - 63 -
issue from the jury when the MBTA stresses to us the critical role

that the answer key plays in ensuring that the scoring process is

a fair one that is not infected by bias.

          Of course, Henderson's three-point-lower score as to

this one question regarding computer skills could not itself have

been decisive.     The scoring gap between the two candidates was

much larger.     But, this question was by no means a trivial one.

The showing that Henderson has made about the unexplained way that

the answer to it was scored thus provides a basis from which a

reasonable juror could surmise that the way that the interviewers

scored the answers to the other eleven questions -- including those

of a more subjective bent -- lacked integrity.37

          That is so because the record provides support for just

that finding, once the basis for questioning the scoring of the

computer skills question is considered.    The District Court found

that the decision to award Melchionda three more points than

Henderson on one question, which asked the candidates to explain

their reasons for applying for the position, had no "objective

basis" in the answers that the candidates gave.    The MBTA does not

even attempt to identify such a basis on appeal.      Additionally,

three questions asked the candidates to describe their experience



     37 To make up the scoring gap, the score given for each
question by each interviewer would need to shift by only a little
more than a point up for Henderson and down for Melchionda.


                               - 64 -
with certain job-related tasks.           Melchionda scored a combined

twenty points higher on them, even though Henderson alone had five

years of direct experience performing the supervisor job.

           For these reasons, Henderson has shown, in my view, that

there is a genuine issue of material fact as to whether the

evidence supportably shows that the interview scores were so

lacking in integrity that the MBTA's claimed reliance on them to

justify   its   hiring    of   Melchionda   may   be    deemed   pretextual.

Accordingly, I disagree with the majority's decision to grant

summary judgment to the MBTA based on an inadequate showing of

pretext, as I think that ruling risks making the interview process

an easy means by which an employer may insulate a hiring choice

from the kind of scrutiny that Title VII contemplates.38

                                     B.

           That   still   leaves   the    question     of   whether   a   juror

reasonably could find on this record that the MBTA's stated reason

for choosing Melchionda over Henderson was not only a pretext for



     38I should add that the fact that many other applicants who
were not hired scored better than Henderson is of no significance
to the pretext inquiry, given that the evidence supportably shows
that the answers given by the even higher scoring candidate that
the MBTA did hire -- Melchionda -- were in an objective sense no
better (and, in some respects, even worse) than those given by a
candidate who scored as low as Henderson. Once that evidence of
the suspicious nature of the scoring was in place, a juror could
reasonably find that the MBTA must not have relied on the interview
performance    of   the    candidates    in   hiring    Melchionda,
notwithstanding its representation to the contrary.


                                   - 65 -
its true motive but also a pretext for race-based discrimination.

See Paul, 948 F.3d at 49-50.      Unless Henderson can make that

showing, after all, he cannot fend off the MBTA's motion for

summary judgment.

          Given that the majority holds Henderson's showing was

too weak to permit a finding of pretext at all, it need not reach

this additional issue about what inference might be drawn from a

finding of pretext.   But, in an independent holding, the majority

does so nonetheless and concludes that Henderson's showing on this

score is also too weak to get his case to a jury.      Here, too,

though, I disagree with the majority's decision to cut the jury

out of the process.

          Neither the MBTA nor the majority contends that some

unarticulated but nevertheless nondiscriminatory reason other than

the interview scores drove the hiring decision.   See Reeves, 530

U.S. at 148 ("[A]n employer would be entitled to judgment as a

matter of law if the record conclusively revealed some other,

nondiscriminatory reason for the employer's decision . . . .").

Nor does either the MBTA or the majority contend that any evidence

affirmatively shows that race did not influence that decision.

See id. (noting that judgment as a matter of law would be proper

if there was "only a weak issue of fact" regarding pretext "and

there was abundant and uncontroverted independent evidence that no

discrimination had occurred").    Thus, neither the MBTA nor the


                              - 66 -
majority disputes that, insofar as the evidence permits a finding

of pretext, the MBTA fails to offer any reason at all for having

made the hiring choice that it did.

            The majority relies instead on the asserted weakness of

Henderson's pretext showing, even though it assumes in this part

of its analysis that the record suffices to support a pretext

finding.   To justify doing so, the majority leans on our decision

in Feliciano de la Cruz v. El Conquistador Resort and Country Club,

218 F.3d 1 (1st Cir. 2000).       Maj. Op. 29-32.

            There, we held that the plaintiff, a credit manager fired

from her job at a hotel, was able to make a "thin" but supportable

showing that the reasons given for her termination -- poor job

performance, supposedly -- were pretextual, largely due to her

receipt of commendations and a pay raise from her employer combined

with evidence that the hotel's financial woes were not her fault.

Feliciano, 218 F.3d at 7-8.        Nevertheless, we affirmed the grant

of summary judgment to the employer because, we concluded, the

evidence was insufficient for a juror to infer that, as the

plaintiff had claimed, she was fired due to her Puerto Rican

origin.    Id. at 8-9.

            Feliciano    was   decided   just   days   before   the   Supreme

Court's decision in Reeves, which purported to disagree with what

it understood to be our Circuit's precedent that a jury may not

infer discrimination based only on the combination of a prima facie


                                   - 67 -
case of discrimination and evidence of pretext.       See Reeves, 530

U.S. at 140-41, 148.      The Feliciano panel in a brief order did

later deny a post-Reeves petition for rehearing, in which the

plaintiff had argued that Reeves was at odds with the panel's

analysis.    218 F.3d at 10.   In doing so, the panel stated that the

"conclusion that Feliciano failed to adduce sufficient evidence to

survive summary judgment" was "based on the particular weakness of

her case."     Id.

             That order makes clear that Feliciano is a binding ruling

that we must follow, notwithstanding Reeves.         But, by its own

terms, Feliciano is best read to be a necessarily fact-dependent

ruling. As such, it is readily distinguished from this case, given

the different nature of the pretext showings in each.

             Henderson premises his pretext showing on evidence that

casts doubt on the integrity of the scoring of the candidates'

interview answers.     Yet, far from presenting a "weak" or "thin"

case in that regard, the District Court itself expressed concern

based on Henderson's showing about the scoring.      So, whatever one

makes of the strength of the pretext showing in Feliciano, I do

not see how Henderson's showing is comparably bare bones.

             Of course, Reeves recognizes that some rare showings of

pretext -- even if more than strong enough to support a finding of

pretext -- in their nature have little "probative value" in showing

race discrimination. 530 U.S. at 148-49. For example, a plaintiff


                                 - 68 -
may prove that an employer's claimed reliance on the winning

candidate's superior prior experience is pretextual if he can show

that the winning candidate bribed the employer.             That plaintiff,

however, will have done little to advance his case for proving

race discrimination.        Indeed, he arguably would have all but

disproved it by demonstrating the true but non-race-based ground

for the employer's hiring decision.

           But, even if Feliciano could be read to have been relying

on the exception that Reeves carves out for rare cases of that

kind,   that   exception    could    not     be   understood   to   encompass

Henderson's    case.   He    has    supportably     shown   that    his   white

competitor received higher scores for objectively worse answers

than he gave to the exact same question and that this white

competitor's answers to other more subjective questions were not

evidently better than his own, even though they, too, were scored

as if they were.

           When the showing of pretext rests on evidence that the

Title VII plaintiff was not hired for doing exactly what the

candidate of a different race who was hired did, see Thomas v.

Eastman Kodak Co., 183 F.3d 38, 62 (1st Cir. 1999), the pretext

showing is inherently one that involves evidence that is at least

suggestive of race-based disparate treatment.            How, then, can we

say that the evidence of pretext in such a case is of no "probative




                                    - 69 -
value," Reeves, 530 U.S. at 149, to the ultimate question of

whether race discrimination was the real basis for the decision?39




     39 That Henderson has not shown that each of the applicants
who scored higher than he did gave answers no better than his poses
no problem. If he can show that a juror could find that the MBTA
was telling a falsehood in asserting that it picked Melchionda
because of their divergent interview performances and that he was
similarly qualified for the job but of a different race, then, for
the reasons explained above, nothing in this record would prevent
a juror, per Reeves, from inferring from that falsehood that race
was driving the hiring choice in this round of hiring. Henderson
need show no more to permit a jury to find that he suffered an
adverse employment consequence "because of . . . race" and thus to
permit it to find for him on his Title VII claim.
     The majority does separately assert that, because Henderson
scored lower on the interview than sixteen other applicants who
were not themselves selected for the open positions, he could
succeed on a Title VII claim, if at all, only pursuant to the
theory that race was at most a "motivating factor" for the MBTA's
hiring decision. Maj. Op. 33 n.22. It then proceeds to contend
that he cannot rely on that theory because he failed to plead it
expressly in his complaint.     Id.   But, we are at the summary
judgment stage, see Ríos-Campbell v. U.S. Dep't of Com., 927 F.3d
21, 25-26 (1st Cir. 2019), and, in any event, no authority
indicates that Henderson's general allegation of a Title VII
violation due to his having been "subjected to race discrimination"
is not itself a claim that race was at least a motivating factor
in the MBTA's decision.
     Moreover, while the MBTA in theory could have contended that
the higher scores that these other applicants received show that
it would not have hired Henderson even if race had been a
motivating factor for its actual decision, such a defense would
not itself have defeated his claim of status-based discrimination;
it would have merely limited his remedies. See 42 U.S.C. § 2000e-
5(g)(2)(B); see also Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570
U.S. 338, 355 (2013). Not surprisingly, therefore, the MBTA argues
on appeal only that a fair application of the burden-shifting
framework under McDonnell Douglas compels the conclusion that no
reasonable juror could find that race played any role at all --
motivating factor or otherwise -- in its hiring decision. As a
result, I, like the District Court, focus on that contention.


                              - 70 -
          Thus, I do not see how Henderson's case qualifies as the

unusual one in which a jury should be denied the chance to draw an

inference of race discrimination once it finds that the employer's

stated reason for its hiring choice was not the real one.       And

that is so even if we do not add into the mix the letter from the

Federal   Transit   Administration     and   the   Federal   Highway

Administration that alleged that, over a three-year period around

the time the MBTA hired for the two supervisor positions, the

agency received 750 Equal Employment Opportunity complaints, paid

out more than $4 million in settlements and legal fees, and yet

failed adequately to document the allegations.40

          That the District Court was moved to posit that cronyism

may have best explained the basis for the MBTA's choice serves to

reinforce this conclusion.   That explanation -- which is the only

one other than the MBTA's merit-based explanation for its hiring

choice that the District Court referenced -- was one that was

itself a close cousin of the kind of race-based discrimination

that Title VII forbids.   That speculation about the MBTA's true



     40 The MBTA points to a subsequent letter from the federal
agencies that it claims shows that it "was in compliance with
federal requirements regarding equal-opportunity employment."
But, the subsequent letter did not address the "extremely troubling
and disappointing" allegations of widespread complaints and large
settlements and, in any case, only expressed approval of changes
that the MBTA undertook to address deficiencies in its equal-
opportunity program after January of 2013, when Melchionda and
Higgins were selected.


                              - 71 -
but unacknowledged motive thus highlights to me that -- insofar as

Henderson's pretext showing sufficed -- the question of motive

here necessarily turned on the kind of inferential assessments,

based on common experience, that lay jurors are best qualified to

make.

                              III.

          No doubt, a future case that implicates the proper

application of the final stage of the Title VII burden-shifting

framework will have enough factual differences from this one to

permit it to be distinguished, just as I think this one can be

distinguished on the facts from Feliciano.   The ruling there was

one of law -- given that it was affirming a grant of summary

judgment to the defendant.   But, it is expressed in terms that

necessarily limit its reach to that case's specific facts.        See

Feliciano, 218 F.3d at 7 (emphasizing that, "[i]n evaluating

whether summary judgment was proper . . . 'everything depends on

individual facts'" (quoting Thomas, 183 F.3d at 57)).

          Indeed,   were   Feliciano   understood    to   state     a

generalizable rule, as the majority suggests that it purported to

do, Maj. Op. 35-37, then it is hard to know what that rule would

be other than that a showing of pretext is not enough when, given

the particular facts involved, that showing is too "thin" or, as

the majority now terms it, "barebones," id. at 37.   Certainly, the

rule cannot be that a plaintiff must do what Henderson has not,


                             - 72 -
which is to provide affirmative evidence of discriminatory motive.

Reeves makes clear that is not required, see 530 U.S. at 147, and

Feliciano is not to the contrary, see 218 F.3d at 6, 10.             I thus

must assume that the majority's extensive recounting of the various

types of such affirmative evidence that Henderson does not put

forth is not intended to suggest that his failure to produce it

weighs against -- rather than merely fails to aid -- his effort to

have a jury decide the motive issue.       Maj. Op. 29-32 & nn. 19-20.

          I   am   nonetheless   concerned    that,   by    now    extending

Feliciano to this case, we may be stumbling -- through an accretion

of fact-dependent rulings -- into what will turn out to be the

application of an "I know it when I see it" test.          But, if we were

to adopt such a test de facto, then it seems to me that we

necessarily would be adopting an approach to applying the burden-

shifting framework that also could not be squared with Reeves.

Such an application would bring about a shift in the approach to

the respective roles of judge and jury in deciding questions of

individual motive under Title VII that Reeves does not permit.

          There, the Supreme Court expressly identified just two

types of cases in which a jury should be barred under the burden-

shifting framework from finding from the plaintiff's supportable

showing of pretext that the employer made its hiring decision

because of race.    They are:    (1) where "conclusive[]" evidence of

"some   other[]    nondiscriminatory      reason   for     the    employer's


                                 - 73 -
decision" exists, and (2) where "weak" evidence of pretext is

undercut by "abundant and uncontroverted independent evidence that

no discrimination had occurred."        530 U.S. at 148.

          These     illustrative       examples    show   that    the    rare

exceptions Reeves has in mind are ones in which some feature of

the record directly undercuts the normally permissible inference

that the jury may draw from an otherwise adequate showing of a

prima facie case plus pretext.         530 U.S. at 148; see also id. at

154   (Ginsburg,         J.,     concurring)      ("anticipat[ing]"      that

"circumstances in which plaintiffs will be required to submit

evidence beyond" what is necessary to show a prima facie case and

pretext "in order to survive a motion for judgment as a matter of

law   . . . .    will     be     uncommon").       Consistent    with    this

understanding, other circuits have read Reeves both to presume

that once a finding of pretext is permitted and a prima facie case

has been made the jury gets to make the ultimate call and that the

evidentiary     burden     for    overcoming   that    presumption      is   a

substantial one.    See Blow v. City of San Antonio, 236 F.3d 293,

298 (5th Cir. 2001) (finding a "prima facie case," a "material

issue of disputed fact as to whether the employer's explanation

was false," and "no unusual circumstances that would prevent a

rational fact-finder from concluding that the employer's reasons

. . . were discriminatory" to be enough to defeat summary judgment

under "a straightforward application of Reeves"); Rowe v. Marley


                                    - 74 -
Co., 233 F.3d 825, 830 (4th Cir. 2000) (holding that "absent"

"evidence that precludes a finding of discrimination," "courts may

not require a plaintiff who proves both a prima facie case and

pretext to produce additional proof of discrimination in order to

survive a defendant's motion for summary judgment").

          Here, however, there is no such directly undermining

evidence in the record, nor is there anything else in it that could

suffice to dispel the concerning inference created by Henderson's

pretext showing (assuming, as the majority does at points, that it

was supportably made).   In fact, as I have explained, the pretext

showing in this case itself sounds in the disparate treatment of

candidates of different races, which was not true in Feliciano.

Yet, the majority grants summary judgment to the MBTA nonetheless.

          In justifying the decision to take the ultimate question

of motive based on pretext out of the hands of the jury, the

majority treats the logical chain of reasoning that Henderson asks

us to recognize as if it necessarily falls outside the realm of

permissible    inferential   reasoning   because   it   can   only   be

understood to require the fact-finder to engage in impermissible

speculation.    Maj. Op. 29-32.    But, while the summary judgment

standard requires us to draw the line between inference-making and

speculative guessing, it is not a Platonic one that may be limned

without reference to the source of law that sparks the need for a

motive determination.    It is necessarily a context-dependent one


                               - 75 -
that must be assessed with respect to the specific pretext and

motive issues that are at play under the specific statute that

grounds the plaintiff's claim.

          Under the Supreme Court's Title VII jurisprudence, the

berth given to juries to draw on their own experiences and lay

understandings to make inferences about employer motive based on

findings of pretext is a wide one.            Otherwise, the Court has made

clear, the promise of a discrimination-free hiring process that

Title VII was enacted to secure would be thwarted.               And that is

surely so.     Indeed, were jurors not given that leeway, Title VII

would undermine itself, as the very legal bar to race-based hiring

that it imposes incentivizes employers to cover up a racially

discriminatory motive that in an earlier era they could have more

freely risked making known without fear of violating federal law.

          The concern, then, is that the majority's reluctance to

permit   the    jury     to    engage   in      "speculation"    reflects   a

misunderstanding       about   the   kind     of   permissible   inferential

reasoning that, as a matter of law, Title VII's burden-shifting

framework inherently contemplates.             Per Reeves, as I understand

it, this framework aims to ensure that juries may decide difficult

questions of motive under Title VII even though conclusive or even

affirmative evidence of employer motive often will prove elusive.

There will, then, usually be only judgments to be made from the

fact that the plaintiff has shown that he lost out to a similarly


                                     - 76 -
qualified person of a different race for the job, that the employer

falsely explained its reason for making that choice, and that it

has   offered   no   non-discriminatory        reason    to    explain    what   in

consequence has been left unexplained.                 To deem impermissibly

speculative     in   such    a   case   a     jury's    judgment   that    racial

discrimination best explains the inexplicable -- especially when

the plaintiff is so qualified that he was forced to train the one

to whom he lost out and the pretext showing relies on evidence of

disparate    treatment      --   is   to    undermine    the    burden-shifting

framework itself.

            For these reasons, I am concerned that, through a series

of individualized, seemingly fact-dependent rulings, Reeves is at

risk of suffering death by a thousand cuts.                Insofar as that is

so, the time to stop the bleeding, in my view, is now.

                                        IV.

            For these reasons, I respectfully dissent.




                                      - 77 -